562



           OFFICE       OF    THE    ATTORNEY         GENERAL        OF   TEXAS
                                         AUSTIN




 Ronoribla Y. If.             tilahhirr
 CounQ Auelbor



 Iber      81rt




                                                                4r or       raoaat        eat4

                                                                 Lo8 of
                                                                 one8 68,900.00r
                                                                ohool RmU end
                                                                t 37 Of %euraea
                                                                a Tolore Dlstrloh



                                                %eufaan Oouty 60              a004
                                               at rata rbloh thaaa             b o n
                                                                                   $l


                                                                 0 oa thaw               bonds
                                                                 4   glv4     u8     a



                  You   era    aeti84ebheb       in      our  oplnton   6h4        coaml8-
8ioa4r8’  COart ia WithOO$authority                         DO #444   t 1488        thtllt
8hr 5% interat    mhiah th4 bonda benr.                        Saot P an 55 of            Art.   3
Or Lh4 cO~8%iwiOit                t44d8   48   fO%tt8t
                                                                       563



     Honorabla Y. Y, Wllrhlro      Page 2

                   "S44. 55.   Th4 L4glrleturs shall hate no power
            to ralrerrr  or extin&sh,    or to suthorlzs ths ra-
            lsa’elnmg or rrtlngulrhlng,  in who14 or in part  the
            lneebtednesa, liability or obligation  or any bmr-
            poratlon or lnditldual, to thlr Stats,  or to any
            oounty or other munloipal oorporation th4raln.w
                    IA the oe44 of Dslta County 14 Blaakburn, 93
       s.  1. 4l9, the glapremn, Court hald that rhare e oounty had
..     eold ttr rohool landa ior 4 oertdn     8um yeblr At a
       osrtain. tin4,  r4 raaanted  by l not4 baar ! ng ‘7%lmtsreet,
       It had no          aforr the not4 041~4dor to antar into e
       oontraot u th thr ra~drr, lfk r ho hea pald thr wead
       intereat for e tisa, rrdoolng thr re*r of interast to $$
       tor thr balsa04 of the tin4 whloh tb4 AOt4 bed to rwa,
       This wouldba 4 ralaase  to hia or an obllgatlen to the
       oounty whloh ir iorblddea   by   thr Oonltltutlon.
                                        Iour    very   truly




                          -                    ALW-
                                    BY                 C. F. Qlbroa
       OMtncd